In an action by the receiver of a corporation to recoup from officers and directors of the corporation corporate assets alleged to have been diverted by them to their own use, the appeal is from a judgment entered on the dismissal of the complaint, on the merits, at the close of the plaintiff’s case. Judgment reversed and a new trial granted, with costs to abide the event. Cheeks in large amounts made by respondents on behalf of the corporation were paid over to themselves. The records of the corporation afford no explanation of these payments other than that they were for expenses. The burden is on respondents to go forward by showing that the expenditures were warranted. The exclusion of proof of admissions of respondents was erroneous. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.